Upon rehearing the respondents contend that the following statute is controlling (Comp. Laws 1913, § 5940):
"The intentional destruction, cancellation or material alteration of a written contract by a party entitled to any benefit under it, or with his consent, extinguishes all the executory obligations of the contract in his favor against parties who do not consent to the act."
The respondents overlook the fact that the alterations made in the supersedeas bond were not made by the appellant nor with his knowledge or consent. These alterations were made by the attorneys for both parties after the execution of the bond and after the bond had been served, filed, and become a court record. In these circumstances the attorneys were without authority to make the changes in the bond. 1 R.C.L. 983; 51 A.L.R. 1229. The respondents also cite the following authorities: First Nat. Bank v. Laughlin, 4 N.D. 391, 61 N.W. 473; Porter v. Hardy, 10 N.D. 551, 88 N.W. 458; J.R. Watkins Medical Co. v. Payne, 47 N.D. 100, 180 N.W. 968; J.R. Watkins Co. v. Keeney, 52 N.D. 280,201 N.W. 833, 37 A.L.R. 1389. These cases deal with material alterations in a written contract made by a party entitled to some benefit thereunder. In the case at bar the court found that the alterations were not made by the appellant.
The respondents also object to that part of the decision permitting the appellant to file an amended complaint based upon the original undertaking, contending that amendment can only be allowed upon application by the party to the district court. They cite the case of Fuller v. Fried, 57 N.D. 824, 224 N.W. 668. The case is authority for the proposition that this court to promote the ends of justice may either order or direct the filing of an amended complaint. Fuller v. Fried, supra. In this case justice will be done by permitting an amendment rather than requiring the appellant to bring another action *Page 591 
should he desire to determine his rights under the original undertaking. We therefore adhere to the decision rendered.
CHRISTIANSON, Ch. J., and BURR, NUESSLE and BIRDZELL, JJ., concur.